Long, J.
The facts in this case are substantially as *354stated in White v. Boyce, ante, 349. Emery claims to have been injured by the same means that Cottonham, in that suit, claimed to have been injured. Boyce was personally served with the summons by which the suit was commenced in justice’s court,'appeared, and adjourned the suit, and, after judgment there, procured the writ of certiorari from this Court directed to the justice’s court.
The writ must be dismissed, under the ruling in the former case, but no costs will be awarded.
Morse and McGrath, JJ., concurred. Ohahplin, C. J., and Grant, J., did not sit.